The information herein recites that "Mike Larson is accused by the deputy county attorney of Roosevelt county, Montana, by this information of the crime of burglary," etc., and it is signed, "Erick Moum, Deputy County Attorney of Roosevelt County." Defendant was convicted, and has appealed *Page 276 
from the judgment and from an order denying him a new trial.
1. It is insisted that the deputy county attorney did not have[1]  authority to present an information in his own name, that he could act officially only in the name of his principal, and that the information in question is ineffectual for any purpose. The propriety of the deputy's action might be subject to criticism from the standpoint of the ethics of his profession, but his authority so to act is hardly open to question from a legal standpoint.
Section 418, Revised Codes of 1921, provides: "Powers ofDeputies. — In all cases not otherwise provided for, each deputy possesses the powers and may perform the duties attached by law to the office of his principal."
In section 570, Mechem's Public Offices and Officers, it is said: "Where a public officer is authorized to appoint a deputy, the authority of that deputy, unless otherwise limited, is commensurate with that of the officer himself, and, in the absence of any showing to the contrary, it will be presumed. Such a deputy is himself a public officer, known and recognized as such by law. Any act, therefore, which the officer himself might do, his general deputy may do also." (See, also, State v.Crouch, 70 Mont. 551, 227 P. 818; State v. Riddell,33 Wash. 324, 74 P. 477; Canada v. Territory, 12 Okla. 409,72 P. 375.)
At most, the act of the deputy was a mere irregularity (State v. Wilkins, 118 Kan. 160, 234 P. 45), which could not affect any substantial right of the defendant, and section 11853, Revised Codes, declares: "No indictment or information is insufficient, nor can the trial, judgment, or other proceedings thereon be affected by reason of any defect or imperfection in matter of form which does not tend to the prejudice of a substantial right of the defendant upon its merits." *Page 277 
2. It is insisted that the evidence does not sustain the[2]  verdict, and it is true that there is not any direct evidence of defendant's guilt; but the state's case does disclose that between December 2 and December 7, 1923, an automobile tire — rim, casing and inner tube — and three chains were stolen from a car belonging to the prosecuting witness. Thorvald Johnson; that at the time Johnson discovered that his property had been taken he also discovered on the ground near his car a letter addressed to the defendant. He procured a search-warrant to be issued, and accompanied the deputy sheriff in searching the defendant's premises, where the stolen property, except the rim, was found. Johnson identified positively the casing, inner tube and one chain, and advanced a plausible reason for his identification. At the time the articles were taken they were on Johnson's automobile, and the tire, used as an extra, was fastened to the rear of the car by a clamp, and the car was in a building, a portion of which was used as a garage. The opening into the building was without a door shutter, but in lieu thereof a canvas curtain was attached above the doorway and extended nearly to the ground, covering the opening to such extent that a person could not enter the building without raising the curtain or moving it to one side. The letter addressed to the defendant was found inside the building and immediately behind the car, and the clamp which held the tire had been twisted to one side.
Section 11346, Revised Codes, defines burglary as follows: "Every person who enters any house, room, apartment, tenement, shop, warehouse, store, mill, barn, stable, outhouse, or other building, tent, vessel, railroad car, with intent to commit grand or petit larceny or any felony, is guilty of burglary," and section 11349 declares: "The word `enter,' as used in this chapter, includes the entrance of the offender into such house, room, apartment, tenement, shop, warehouse, stable, outhouse, or other building, tent, vessel, or railroad car, or the insertion therein of any part of his body, or of any instrument *Page 278 
or weapon held in his hand, or used or intended to be used, to threaten or intimidate the inmates, or to detach or remove the property."
It is idle to argue that the circumstances disclosed by the evidence do not warrant a finding that defendant entered the building with the intention to commit larceny.
3. Error is predicated upon the refusal of the trial court to[3]  give defendant's offered instructions 3 and 4. As 4 includes everything in 3 as well as other matters, it alone will be copied. It follows: "I further charge you, gentlemen of the jury, that before you can find the defendant guilty the state must establish by competent evidence to your satisfaction, beyond a reasonable doubt, every essential element of the crime of burglary, as that crime is defined in these instructions. One of the essential elements of the crime of burglary as charged in the information is that the defendant not only entered the barn, but that his entry, if any, was with intent to steal something. If, therefore, the defendant's intent at the time of entering the barn, if he did enter, was not to steal, but under the belief that he had a right to enter and obtain some property to which he had a right, or if you have any reasonable doubt as to what his intent was, then it is your duty to find the defendant not guilty."
The first portion of this instruction was covered fully by other instructions given by the court.
The court also instructed the jury to acquit the defendant unless it appeared from the evidence beyond a reasonable doubt that (1) he entered the building (2) "with the particular intent at the time to commit the crime of larceny."
The tendered instruction assumes that the defendant may have entered the building, but without any criminal intent, It is[4]  elementary that the instructions must be applicable to the case made by the evidence (Territory v. Rowand, 8 Mont. 110,19 P. 595; State v. Trosper, 41 Mont. 442, 109 P. 858;State v. Smith, 57 Mont. 563, 190 P. 107), and since the *Page 279 
state's evidence tended to prove an entry with a criminal intent, and since defendant denied that he entered the building at all, the latter portion of the proposed instruction was altogether inapplicable, and the instruction itself was refused properly.
No error appearing, the judgment and order are affirmed.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES GALEN, STARK and MATTHEWS concur.